Title: From John Adams to C. W. F. Dumas, 10 September 1783
From: Adams, John
To: Dumas, C. W. F.


          Dear Sir
            Paris Septr. 10. 1783
          It has ever been my intention to come in Person to the Hague, and take Leave of their High Mightinesses, with all the Respect in my Power, before my departure for America. it is still my design. If it is the usage of their High Mightinesses, as you Say it is, to make a Present of a Chain upon the occasion, it will be very agreable to me to accept it, and in the Language of my Countrymen I hope it will prove the Chain of perpetual Peace and invariable Friendship, and brighten more and more with Time.
          We have recd this Week a Resolution of Congress by which it appears that Your Servant, Dr Franklin & Mr Jay, are to be associated in a new Commission to make a Treaty of Commerce with Great Britain, which will be a Work of Some time and oblige Us all perhaps to go to London. I cannot expect therefore to embark for America this Year, perhaps not before next sum[er,] This is a little Triste, to me, but I must make the [best] of it.—
          I Shall probably be continued in my Pos[t at] the Hague, untill there is a general settlement in Co[ngress,] of our foreign Affairs.— Perhaps We may have all [Liberty] to return home next Year, afte[r W]e shall have finished off, a few Things which remain, but as it is unsettled as yet, I may be still destined to remain at the Hague.— I can take no Resolution nor form any Plan while Things remain at home so loose. I could do more in America in a Month towards settling Things than I can do here in four Years. Yet I cannot go home without orders or rather against orders, when Things of so much Importance remain in Europe to be finished entrusted in Part to my Care.— I may yet bring my Family to the Hague and become a Dutchman for what I know, or I may go home in the Month of March. I can form no Guess.—
          I congratulate you, on the final Conclusion of the Peace and I think I may congratulate our Friends too.— They have gained in their domestic Liberties, they have gained in their national Independence among the Powers of Europe, and they have opened to themselves American Commerce, although they have lost a little Territory and a Point or two by the War. The Damages done to their Trade, and all their Expences, make [a] small figure in Comparison of those of France & England. [So] that I think We may say they are the better for the War [alt]hough not so much so as they might and ought to [ha]ve been.
          Let me beg of you, to make all the Inquiries concerning [ou]r Loan, which you can in Prudence, and write to Congress or Mr Morris upon the subject.— You would do well to turn the most of your Though[ts this] Way for there is nothing now of so much Importance to Us.
          I am Surprized that the late Proceedings of the Army and the difference of Sentiment between Congress and the states instead of lessening the Credit of America, do not increase it. Are there not the manifest symptoms of a brave, enlightened and high Spirited People, jealous of every danger to their Liberties, and determined to support them against every Error in Judgment, even of their own Army their own General and their own Congress. dont you see that all these are obliged to give Way before the superiour Understanding of the Body of the People.?
          
          My Respects to your good Family, and believe me your / Friend and humble servant
          John Adams
        